Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

SUSANNAH ROSE © : ,
151 Mallory Boulevard : CIVIL ACTION
New Bloomfield, PA 17068 :
. NO.::
~ Plaintiff |
V. .
t JURY TRIAL DEMANDED
BWI OF PA, INC. d/b/a BRIDGEWATER : , oO
WHOLESALERS, INC. , :
299 Mulberry Drive
Mechanicsburg, PA 17050
| Defendant.
CIVIL ACTION COMPLAINT

 

| Susannah Rose (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and
through her undersigned counsel, hereby avers as follows:
| | | INTRODUCTION
1. Plaintiff has initiated this action to redress violations by BWI of PA, Inc. d/b/a
Bridgewater Wholesalers, Inc. (hereinafter referred to as “Defendant”) of the Americans with
Disabilities Act, as amended (“ADA” — 42 U.S.C. §§ 12101 e¢ seq: Title VII of the Civil Rights
Act of 1964 (“Title VIP’ — 42 U.S.C. §§ 2000(d) et seq.), Section 1981 of the Civil Rights Act of
1866 (“Section 1981” — 42 U.S.C. § 1981), and the Pennsylvania Human Relations Act
(“PHRA”).’ As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as

set forth herein.

 

' Plaintiffs claims under the PHRA are referenced herein for notice purposes. She is required to wait I full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
of same because of the date of issuance of her federal right right-to-sue letter under the ADA and Title VII. Plaintiff's -
PHRA claims however will mirror identically her federal claims under the ADA and Title VIL
Case 1:19-cv-01033-YK Document1 Filed 06/18/19 Page 2 of 14:

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks
redress for violations of federal laws. |

3, This Court may properly assert personal jurisdiction over Defendant because its
contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over
Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in Jnr’? Shoe Co. v. Washington, 326 U.S.
310 (1945), and its progeny.

4 Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district
because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering
Defendant a resident of the Middle District of Pennsylvania. |

5. Plaintiff is proceeding herein (in part) under the ADA and Title VII after properly
exhausting all administrative remedies with respect to such claims by timely filing a Charge of
Discrimination with the Equal Employment.Opportunity Commission (“EEOC”) and by filing the

instant lawsuit within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter

from the EEOC.
PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual with an address as set forth in the caption.
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 3 of 14

8. BWI of PA, Inc. d/b/a Bridgewater Wholesalers, Inc. is a provider of fine millwork
with multiple locations in the United States (including Pennsylvania). Plaintiff was hired through
and worked at Defendant's 299 Mulberry Drive, Mechanicsburg, Pennsylvania facility.

9. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for the Defendant.

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full, |

| 11. Plaintiff is a black (African-American) female.

12.‘ Plaintiff was employed by Defendant as a laborer, assisting with building the
outside casing of doors, from in or about May of 2018 until her unlawful termination (as discussed
infra) on or about October 1 1, 2018.

13. Plaintiff was primarily supervised by Mill Manager, Keith Dursham (Caucasian,

hereinafter “Dursham”) and generally supervised by Building Manager, Rick (Caucasian — last

4

name unknown, hereinafter “Rick”),

14. During her tenure with Defendant, Plaintiff was a hard-working employee who

performed her job well.
| -Race Discrimination-
15. During Plaintiff's tenure with Defendant, nearly the entire workforce of Defendant

was non-black.
16, Shortly after Plaintiff started working for Defendant and up until her termination

on or about October 11, 2018, Defendant’s non-black management and co-workers, including but
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 4 of 14

not limited to Dursham, subjected Plaintiff to racial discrimination and harassment. By way of

example, but not intended to be an exhaustive list:

a,

17. |

Unlike Plaintiff's non-black ‘co-workers, Defendant’s non-black management
treated Plaintiff in a rude and demeaning mamner, and regularly talked down to her;
Unlike Plaintiffs non-black co-workers, Defendant’s non-black management
selectively enforced policies against her;

In or about June or July of 2018, a co-worker, John (Caucasian — last name

unknown, hereinafter “John”) walked up to Plaintiff and stated “I smell fried.

chicken and hair grease” — a clear derogatory racial reference;

On a separate occasion, John snickered and asked Plaintiff if she wanted a

-watermelon-flavored candy. When Plaintiff declined, John replied “T thought all

you people like watermelon” — in reference to Plaintiff being black; and

Upon information and belief, members of Defendant’s non-black management and
employees exhibited a pattern of discriminatory behavior to black employees,
routinely using racially derogatory language, Le. “nigger,” in the workplace.

As aresult of the aforesaid discriminatory and disparate treatment that Plaintiff was

being subjected to because of her race, Plaintiff initially complained to Rick.

18.

In response to Plaintiff's aforesaid complaints of race discrimination and disparate

treatment, Rick informed Plaintiff that he would take her concerns to Human Resources and:

schedule a Safety Meeting for the workplace to go over Defendant’s zero-tolerance discrimination

policy. However, despite the fact that there were three subsequent Safety Meetings over the next

few months, Plaintiff's complaints were never addressed.
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 5 of 14

19, Rather than meaningfully investigate or take prompt remedial action regarding
Plaintiffs concerns of racial discrimination, Defendant’s non-black management and co-workers,
including but not limited to Dursham, continued to subject Plaintiff to hostility and animosity
through verbal reprimands and disparate treatment. For example, but not intended to be an
exhaustive list: .

a. Defendant’s non-black management, including but not limited to Dursham,
increasingly criticized and scrutinized Plaintiff's work;

b. Defendant’s non-biack management and co-workers, including but not limited to
Dursham, increasingly talked down to Plaintiff; |

c. Defendant’s non-black management began to give Plaintiff substantially more
work than her non-black co-workers, requiring her to perform the work of multiple
people, and then ctiticized and berated her if she was unable to perform the work

fast enough. Plaintiff requested assistance on several occasions, but her requests

were denied; and |

d. In or about August of 2018, as Plaintiff was heading to her car at the end of her
shift, John and his girl-friend (Caucasian), who were sitting nearby in their car,
began to play the soundtrack music from the movie American History X (a movie
about white supremacy, depicting eraphic violence against African-Americans).

20. As aresult of the hostile work environment that Plaintiff was being subjected to,
Plaintiff complained to Dursham and again to Rick that she was still experiencing discrimination
and disparate treatment from Defendant’s non-black management and employees because of her

race.
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 6 of 14

21. In response to Plaintiffs aforesaid complaints of discrimination and disparate
treatment, Dursham informed Plaintiff that he would handle it; however, Plaintiff was never
informed of any discipline and, upon Plaintiffs information and belief, the non-black employees
that harassed Plaintiff were not terminated for their discriminatory and harassing conduct.

22. Shortly after complaining of discrimination and disparate treatment to Dursham and
Rick, Plaintiff was abruptly sent home on or about October 10, 2018 by Dursham, for allegedly
tossing a door casing to the floor too roughly despite that fact that she had often tossed them to the
floor when working so quickly and did not break anything or cause any damage on this occasion.

23. More specifically, Plaintiff was attempting to do the work of several people cutting
and filling door frames, which exacerbated her health conditions (as discussed in more detail —
infra), and in response to Dursham berating her to move faster, Plaintiff tossed the wood more
roughly than she had intended.

24. Immediately after Dursham hostilely informed Plaintiff that she needed to go home,
Plaintiff complained to Human Resources Manager, Kristen Ebner (Caucasian — hereinafter
“Ebner”) about Defendant’s management’s discriminatory and harassing conduct.

25. In response to Plaintiffs complaints of discrimination and harassment (see
Paragraph 24), Ebner informed Plaintiff that she “shouldn’t worry,” “your job is safe,” and to just
go home because Plaintiff’s shift was almost over. Ebner further informed Plaintiff that she would
talk to Dursham.

26. On or about October 11, 2018, Plaintiff arrived for her shift early and began to
work. Shortly thereafter, a co-worker, Lisa (Caucasian — last name unknown, hereinafter “Lisa”)

was assigned to work with Plaintiff and began to scream, curse and berate her to work faster.
_ Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 7 of 14

Plaintiff advised Lisa that she was waiting for more items to cut, but Lisa screamed “T don’t give
a f**k,” and threw a large, expensive, commercial stapler in Plaintiffs direction.

27.  Asaresult of Lisa’s harassing and violent conduct toward her (see Paragraph 26),
- Plaintiff was shaken and crying and immediately left the Mill Department to express her concerns
of discriminatory and harassing treatment to Ebner in HR. . |

| 28. On her way to Ebner’s office, Plaintiff was approached by Manager, Alonzo’
(African-American — last name unknown, hereinafter “Alonzo”), who informed Plaintiff that
Defendant’s non-black management had advised him and other employers not to communicate
with her, and told her to “be careful.”

29. Thereafter, Plaintiff informed Ebner of Lisa’s harassing and violent conduct,
reiterated her concerns of discriminatory and harassing treatment by Defendant’s non-black
' management and employees, expressed frustration that her concerns had not been addressed thus
far, and advised Ebner that she would be seeking the assistance of an attorney.

30. Plaintiff also requested the remainder of the day off because of the harassing
behavior she had been subjected to by Lisa-and others, which Ebner granted: however, just a few
hours later, Plaintiff was informed by Ebner that she was the one being terminated for previously
tossing the piece of door casing to the floor. |

31. Defendant's purported reason for terminating Plaintiff — tossing a piece of door
‘casing to the floor — is completely pretextual because (1) Plaintiff consistently worked hard for
‘Defendant and performed her job well: (2) Plaintiff did not have a disciplinary history while
working for Defendant; (3) Plaintiff often tossed door casing pieces to the floor when building
quickly, and did not cause any damage while doing so on October 10, 2018; (4) Plaintiff was

permitted to continue working after tossing the door casing piece on a subsequent day (and after
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 8 of 14

being told her job was totally safe) until she expressed further discrimination-lawyer concerns; (5)
Plaintiff made several complaints of racial discrimination that were not meaningfully investigated,
resolved or resulting in any discipline or termination of employees; (6) Plaintiff was terminated in
close proximity to more recent and adamant concerns of racial discrimination and disparate
treatment: (7) Plaintiff was treated disparately in many ways on account of race; and (8) issues that
should have resulted in discipline or termination of others were overlooked or not enforced unlike
with Plaintiff (i.€., a Caucasian female who actually threw an expensive piece of equipment was
not terminated).

32. Plaintiff believes and therefore avers that she was really subjected to a hostile work
environment and terminated because of her race and/or in retaliation for her complaints of race
discrimination:

-Disability Discrimination-

33. Separately and apart from the race discrimination, harassment, and retaliation that
Plaintiff was subjected to during her employment with Defendant (discussed supra), Plaintiff was
also subjected to discrimination and retaliation based on her serious health conditions.

34. At all relevant times during Plaintiff's employment with Defendant, Plaintiff
suffered from a large ganglion cyst on her right hand, which required hand surgery (in addition to
-other complications).

35. Asa result of her aforesaid health conditions, Plaintiff experienced pain, swelling,
nerve involvement, and limited hand mobility, which (at times) limited her ability to perform some
daily life activities, including but not limited to pushing, pulling, and gripping (among other daily

life activities).
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 9 of 14

36. Despite her aforesaid health conditions and limitations, Plaintiff was able to
perform the duties of her job well with Defendant; however, Plaintiff did require some reasonable
" accommodations while employed with Defendant (as discussed infra).

37. Plaintiff apprised Defendant’s management, including but not limited to Dursham
and Ebner, of her aforesaid disabilities and need for medical accommodations on several occasions
throughout and until the end of her employment with Defendant.

38. For example, Plaintiff apprised Defendant’s management, including but not limited
to Dursham and Ebner that she would require reasonable medical accommodations in the form of
intermittent and block time off for doctors’ appointments and hand surgery to remove the cyst in
the near future.

39. In response to Plaintiff’ request for reasonable accommodations in the form of
intermittent and block time off to care for and treat her health conditions, Ebner provided Plaintiff
with short term disability (“STD”) paperwork for her future surgery.

40. After requesting reasonable accommodations in the form of intermittent and block

time off, Defendant’s management subjected Plaintiff to hostility and animosity by treating .
Plaintiff in a rude and demeaning manner and clearly exhibiting frustration with Plaintiffs need -
to take time off from work in order to attend doctor’s appointments. By way of example, but not
intended to be an exhaustive list:

a. Defendant’s management, including but not limited to Dursham, began to overly
scrutinize Plaintiff and criticize her work; and |

_b. Defendant’s non-black management, including but not limited to Dursham, began

to give Plaintiff substantially more work than her non-black co-workers, requiring

her to perform the work of multiple people (including work that typically required
Case 1:19-cv-01033-YK Document1 Filed 06/18/19 Page 10 of 14

at least two people) without assistance, and then criticized and berated her if she
was unable to perform the work fast enough.

41. The hostile work environment that Plaintiff was subjected to, particularly having to
perform substantially more work than her non-black co-workers, including duties that typically
required at least two people, exacerbated Plaintiff's health conditions, causing her severe swelling
and pain. As a result, Plaintiff required additional medical treatment and intermittent time off for
doctor’s appointments.

42, In the weeks leading up to her termination, Plaintiff complained to Dursham on
several occasions that having to perform substantially more work than her non-disabled co-
workers was ageravating her health conditions and causing her pain.

43. In response to Plaintiff's aforesaid objections to and complaints of Defendant’s
management’s discriminatory and disparate treatment (see Paragraph 42), Dursham berated
Plaintiff, asking “well what do you want me to do, if you keep taking time off, you won’t have a
job left.” Dursham further threatened to assess Plaintiff write-ups for any additional time that she
took off from work to care for and treat her health conditions.

44, Plaintiff objected to the aforesaid discriminatory mistreatment that she was being
subjected to and informed Ebner that she would be seeking the assistance of an attomey.

45, On or about October 11, 2018, shortly after her last complaints of discrimination
and a hostile work environment to Defendant’s non-black management, Plaintiff was abruptly
terminated for pretextual reasons (as discussed supra).

46. Plaintiffs believes and therefore avers that she was really subjected to a hostile work

environment and terminated by Defendant because of (1) her known and/or perceived disabilities,

10
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 11 of 14

(2) her record of impairment; (3) in expressing concerns of unfair treatment asa result of her
disabilities; and/or (4) in retaliation for her requested accommodations.
| COUNT I
Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”).
({1] Race Discrimination; [2] Retaliation; & [3] Hostile Work Environment)

47. The foregoing paragraphs are incorporated herein in their entirety. as if set forth in
full. |

48. During Plaintiff's employment with Defendant, she was subjected to discrimination
and a hostile work environment through disparate treatment, pretextual admonishment, and
demeaning and/derogatory comments and treatment because of her race and/or complaints of race
discrimination,

49. Instead of investigating Plaintiff's aforesaid complaints of and/or objections to race
discrimination, Defendant’s management ignored them and left her legitimate concerns
unresolved.

50. On or about October 11, 2018, shortly after her last complaints of race
discrimination and a hostile work environment to Defendant's non-black management, Plaintiff
was abruptly terminated for pretextual reasons.

51. Plaintiff believes and therefore avers that she was really terminated because of her
, race and/or her complaints about race discrimination.

52. These actions as aforesaid constitute violations of Title VIL.
COUNT II
Violations of 42 U.S.C. Section 1981
({1] Race Discrimination; [2] Retaliation; and [3] Hostile Work Environment)

53. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

11
‘Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 12 of 14

54. During Plaintiff 5 employment with Defendant, she was subjected to discrimination
and a hostile work environment through disparate treatment, pretextual admonishment, and
demeaning and/or derogatory treatment because of her race.

55. Instead of investigating Plaintiff's aforesaid complaints of and/or objections to race
discrimination, Defendant’s management ignored them and left her legitimate concems
unresolved. |

56. .On or about October 10, 2018, shortly after her last complaints of race
discrimination and hostile work environment to Defendant’s management, Plaintiff was abruptly
terminated for pretextual reasons.

57. Plaintiff believes and therefore avers that she was really terminated because of her’
race and/or her complaints about race discrimination.

58. These actions as aforesaid constitute unlawful discrimination, retaliation and a
hostile work environment under Section 1981 a

COUNT II
Violations of the Americans with Disabilities Act, as Amended (“ADA”)
@ Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
and [3] Hostile Work Environment) —

59. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

60. _ Plaintiff suffered from qualifying health conditions under the ADA which affected
her ability (at times) to perform some daily life. activities including, but not limited to pushing,

pulling, and gripping.

' 61. Plaintiff kept Defendant’s management informed of her serious medical conditions

and need for medical treatment and other accommodations.

12
Case 1:19-cv-01033-YK Document 1 Filed 06/18/19 Page 13 of 14

62. Despite Plaintiff's aforementioned health conditions’ and limitations, she was still
~ able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable
medical accommodations at times.

63. Plaintiff requested reasonable accommodations from Defendanit, including but not
limited to intermittent and block time off for doctors’ appointments, treatment, and future hand
surgery. |

64. _—— Plaintiff was subjected to hostility and animosity due to her health and/or requests
for accommodations through demeaning and/or discriminatory treatment towards her. |

65. | Plaintiff was terminated from Defendant in close proximity to informing |
Defendant’s managenierit that she needed intermittent and block time off for her health conditions.

66. ‘Plaintiff believes and avers that she was terminated by Defendant due to (1) her
known and/or perceived disabilities, (2) her record of impairment; (3) her requests for reasonable
accommodations; and (4) her objections to the discriminatory treatment she was being subjected
to as‘ result of her aforesaid health conditions and requests for accommodations.

67. These actions as aforesaid constitute violations of the ADA, as amended.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting discrimination and
retaliation in the future against any employee(s); |

| B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

13.
Case 1:19-cv-01033-YK Document1 Filed 06/18/19 Page 14 of 14

C. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from
engaging in such misconduct in the future; |

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain, suffering
and humiliation); and

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

Respectfully submitted,

KARP F & CERUTTI, P.C.

 

Apt B-Karpf, Esq.
3331 Street Rd.
Two Greenwood Square, Suite 128
Bensalem, PA 19020
(215) 639-0801
Dated: Tine 18, 2019

14
